                      IN TilE UNITED STATES DISTRICT COURT
                  FOR TilE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:16-CR-98-D
                                  No. 5:18-CV-328-D


TASHAWNQWANTREALTHORNE,                      )
                                             )
                             Petitioner,     )
                                             )                      ORDER
                v.                           )
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                             Respondent.     )


       For the reasons stated in the government's memorandum of law [D.E. 44], the court

GRANTS the government's motion to dismiss [D.E. 43] and DISMISSES petitioner's motion to

vacate as untimely [D.E. 39]. The court DENIES as meritless petitioner's motion for leave to file

[D.E. 49]. The court DENIES a certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v.

Cockrell, 537 U.S. 322, 33~38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       SO ORDERED. This 2.4--day of June 2021.


                                                      rsc.DEVERID
                                                      United States District Judge
